Per Curiam.
On March 28, 1968, appellant was sentenced to 5 to 15 years in prison, upon being convicted of armed robbery. MCLA § 750.529 (Stat Ann 1970 Cum Supp §28.797). Prior to trial, a statement was elicited from defendant, which was subsequently introduced during the trial as evidence against him. Defendant contends that the warning requirements of Miranda v. Arizona (1966), 384 US 436 (86 S Ct 1602, 16 L Ed 2d 694, 10 ALR3d 974) were not complied with and that, therefore, the statement was improperly introduced. The trial judge admitted this evidence after a hearing, pursuant to People v. Walker (On Rehearing, 1965), 374 Mich 331.
In the instant case, defendant was apprised of his rights through the so-called “Miranda Card”, the Detroit police department’s “Constitutional Rights Certificate of Notification”, but it is defendant’s assertion that these warnings were insufficient. We decline further discussion, in that this issue was decided contrary to defendant’s contention in People v. Bynum (1970), 21 Mich App 596.
Conviction affirmed.